Citation Nr: 0427753	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  99-18 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a higher initial rating than 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from July 1966 to 
July 1969.
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which granted the veteran service connection for PTSD, 
and assigned a 30 percent disability rating. 

The veteran's claim was remanded in November 2001.  

In a May 2004 decision, the RO increased the veteran's 
initial rating to 50 percent for his PTSD.  


FINDINGS OF FACT

1.  For the entire rating period, the veteran's PTSD has been 
productive of occupation and social impairment due to such 
symptoms as suicidal ideation and difficulty in adapting to 
stressful circumstances, and inability to establish and 
maintain effective relationships.  

2.  For the entire rating period, the veteran's PTSD has been 
productive of occupational and social impairment; however, 
there is not total occupational and social impairment due to 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.




CONCLUSION OF LAW

The criteria for the assignment of a 70 percent schedular 
evaluation for PTSD have been met for the entire rating 
period.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2002); 38 C.F.R. 
§§ 3.321, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was seen by examiners for the Social Security 
Administration (SSA) in June 1997.  When he was seen by a 
counselor, the examiner reported that the veteran physically 
appeared unable to function adequately on a daily basis, and 
reported that any physical efforts were extremely taxing, and 
he was unable to work.  The examiner reported that the 
veteran's ability to withstand the ordinary stress and 
pressures associated with day-to-day work activities was 
poor, both physically and emotionally.  When he was seen by a 
medical examiner, the examiner commented that based on all 
subjective complaints, obesity, the veteran's mental status 
and previous lumbar laminectomy, the veteran's ability to 
perform  work-related physical activities such as sitting, 
standing, walking, lifting, and carrying was diminished.  

The veteran underwent VA psychological testing in February 
1998.  The examiner stated that the veteran had been 
unemployed since December 1995 due to chronic back and foot 
pain.  It was noted that prior to that time, he worked for 26 
years for a telephone company as a lineman, equipment 
operator, and manager.  He was depressed, withdrawn, with 
psychomotor retardation.  His speech was slow and soft, but 
coherent and relevant.  He had difficulty concentrating.  He 
was oriented to time, date, place, and direction.  There were 
no delusional thoughts, and no thought disorder.  His affect 
was blunted but appropriate.  He stated that he had no social 
life and no friends.  His mood was depressed and anxious, but 
he had no active suicide thoughts.  The examiner's impression 
was PTSD and dysthymic disorder with a GAF of 55.  

The veteran underwent a VA examination in April 1999.  The 
examiner noted that the veteran was receiving psychiatric 
outpatient treatment, and was taking numerous medications for 
PTSD.  Diagnosis was PTSD, and the examiner assigned a GAF of 
50, with a score of 55 within the past year.  The examiner 
commented that the veteran's behavior and thoughts, 
nightmares, and flashbacks had increased recently.  

The veteran was afforded a hearing before a traveling member 
of the Board in November 2001.  He described panic attacks 3-
5 times per week.  He stated that he left his job in 1995 
when he worked for a telephone company.  He stated that he 
left his job because of his back, and because he could not 
get along with other people.  He testified that he had a 
temper that was easily inflamed.  He stated that he tried to 
work again in either 1995 or 1996, but could not handle it 
because of physical problems and not being able to get along 
with other people.  

The SSA reported in March 2003 that they could not locate the 
veteran's medical records.  It reported that his disability 
began in February 1997.  

The veteran underwent a VA examination in May 2003.  The 
examiner commented that the veteran had not been employed 
since March 1997, and that the veteran gave that job up 
because of back and leg pain, and difficulty in getting along 
with colleagues.  He stated that what was most prevalent was 
the veteran's inability to relate to people and wanting to be 
by himself, and his dissatisfaction of most things that 
happen around him.  He was aware of the fact that he startled 
easily.  Diagnoses were PTSD and alcohol dependence, in 
partial remission.  The examiner assigned a GAF score of 55.  
The examiner commented that the veteran had moderate 
impairment in his social functioning, in so far as he was not 
able to relate to people.  The examiner stated that the only 
person the veteran seemed to be relating to was his 
girlfriend.  The examiner commented that the veteran did not 
have any friends, and did not indulge in any hobbies or other 
activities to keep himself occupied.  He stated that the 
veteran could be managed on an outpatient basis but at this 
time he was not employable, so a rating of between 50 and 60 
would be justifiable since the veteran did not need inpatient 
care.  

An addendum to the May 2003 examination was prepared in 
September 2003.  The examiner commented that the veteran's 
present occupational and social disabilities were due to his 
enduring depression and inability to enjoy life, anxiety 
(with startle reaction), slow mentation, difficulty in 
concentration, difficulty in interpersonal relationships, 
persistent insomnia, nightmares and flashbacks.  The examiner 
commented that the symptoms were present more or less all the 
time, and that the back pain also contributed to the 
functional disability.  The examiner commented that the back 
pain also contributed to the functional disability, and that 
the veteran had intermittent panic attacks, heightened 
vigilance, and startle reactions.  He stated that the fact 
that a person could be gainfully employed did not indicate 
the need for inpatient care.  

The veteran was seen by a VA examiner in April 2004.  He 
commented that after reviewing the veteran's record, and 
talking to the veteran, he had decided to give the veteran a 
GAF score of 42.  He commented that the veteran had severe 
symptoms.  The veteran had occasional suicidal ideations, 
with severe impairment in social and occupational 
functioning.  He had been unable to hold a job.  He had to 
give up many friends.  He had a girlfriend, and spent some 
time with her.  He had severe nightmares and flashbacks.  He 
was depressed, but was irritable.  He had trouble getting 
along with people and that that was the reason why he stopped 
working in 1996 or 1997.  The examiner opined that the 
veteran should be assigned a GAF score of 42, with no 
significant changes over the year since February 1997.  The 
examiner commented that the veteran had been essentially 
functioning at a very low level since February 1997.  



Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  In the November 2003 and May 2004 Supplemental 
Statements of the Case, as well as at the August 2001 
hearing, the veteran was informed that he would have to 
submit evidence that his disability had increased in severity 
in order to prevail with his claim.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2003).  In the February 2002 
VCAA letter, the RO informed the veteran that the RO would 
get such things as medical records, employment records, or 
records from other Federal agencies and that it would obtain 
private medical records if the veteran completed a release 
form.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2003).  The 
February 2002 letter told the veteran to send the RO any 
private treatment records that would support his claim, or to 
complete a separate form for each provider if he wanted the 
RO to request the records.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  Even though the February 2002 letter did not 
specifically request that the veteran provide any evidence in 
his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), as will be described below, it is 
determined that the veteran is not prejudiced by such 
failure.  

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in May 1998, it is determined that he is not 
prejudiced by such failure.  For one thing, inasmuch as the 
initial unfavorable decision in May 1998 predated the VCAA, 
the required notices described in the VCAA could not have 
been given before then.  Furthermore, VA has consistently 
asked the veteran for information about where and by whom he 
was treated for his PTSD throughout the more than 6 years 
that his claim has been adjudicated.  At his hearing in 
August 2001, the veteran stated that all of his treatment was 
at the VA Medical Center.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the February 2002 VCAA letter.  Following that 
letter, the development of the claim continued, and, in 
November 2003 and March 2004, the claim was reviewed and the 
veteran was sent a supplemental statement of the case.  As a 
result, the veteran was provided the required notices and he 
was afforded an opportunity to respond after he was fully 
informed of the evidence needed to substantiate the claim.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim. 


Analysis

Regarding the veteran's claims for an increased initial 
rating for his PTSD, it is noted that in Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (CAVC) distinguished between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection and a claim for an increased 
rating of a service-connected condition.  

In Fenderson, the CAVC agreed that the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.") was not applicable 
where the veteran was expressing dissatisfaction with the 
initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial rating following the grant 
of service connection for PTSD.  Therefore, all of the 
evidence following the grant of service connection (not just 
the evidence showing the present level of disability) must be 
considered in evaluating the veteran's claim.  The RO did 
consider all of the evidence following the grant of service 
connection, so the veteran's claim is in appropriate 
appellate status.  

The new general rating formula for mental disorders to 
include PTSD, under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective November 7, 1996, are as follows:

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

According to the Fourth Volume of the Diagnostic and 
Statistical Manual (DSM-IV), a GAF score of between 51 and 60 
means that the veteran has either moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  A GAF score of between 41 and 50 means that the 
veteran has either serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of between 31 and 40 means that the veteran has some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.

The veteran does not meet all of the criteria for a 70 
percent rating.  For example, the evidence does not show 
obsessional rituals which interfere with routine activities, 
illogical speech, impaired impulse control (such as 
unprovoked irritability with periods of violence), spatial 
disorientation, or neglect of personal appearance and 
hygiene.  However, when the veteran was seen by the VA 
examiner in April 2004, the examiner noted that the veteran 
had occasional suicidal ideations, and the veteran stated at 
his November 2001 hearing that he had panic attacks 3-5 times 
per week.  Also, while VA examiners in February 1998 and May 
2003 assigned the veteran a GAF score of 55, when the veteran 
was seen in April 2004, the examiner assigned the veteran a 
GAF score of 42.  As noted above, a GAF score of between 41 
and 50 means that the veteran has either serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

Also, the evidence shows that the veteran has not been 
working since 1995, and that part of the reason for his 
unemployment is his psychiatric condition.  The evidence 
shows that he does not interact with other people socially 
except for his girlfriend.  With these findings, along with 
the veteran's GAF scores, the veteran is deemed to have 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting), and an inability to establish 
and maintain effective relationships.  Accordingly, pursuant 
to 38 U.S.C.A. § 5107 (b), the evidence shows that when the 
veteran is granted the benefit of the doubt, his 
manifestations approximate the criteria for a 70 percent 
rating for PTSD for the entire rating period.  

However, the evidence does not show that the veteran meets 
the criteria for a 100 percent rating.  Regarding gross 
impairment in thought processes or communication, the 
examiner at the February 1998 VA examination stated that the 
veteran's speech was coherent and relevant, and that there 
was no thought disorder.  Regarding persistent delusions or 
hallucinations, the examiner at the February 1998 VA 
examination stated that there were no delusional thoughts.  
Inasmuch as the examiner at the April 2004 VA examination 
described the veteran's suicidal ideation as occasional, it 
is determined that the veteran is not in persistent danger of 
hurting himself or others.  Regarding disorientation to time 
or place, he was oriented to time and place at his February 
1998 VA examination.  Also, the evidence does not show 
grossly inappropriate behavior, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), or memory loss.  

Although part of the reason for the veteran's not working is 
his psychiatric condition, it noted that the primary reason 
for the veteran's cessation of employment in 1995 seemed to 
have been his back condition.  At the veteran's February 1998 
VA examination, he told the examiner that he stopped working 
due to chronic back and foot pain.  Similarly, when the 
veteran was seen by the SSA counselor in June 1997, the 
examiner commented that the veteran appeared physically 
unable to function adequately on a daily basis, and described 
him as unable to work.  Accordingly, based on the findings 
described above, the totality of the evidence is against a 
finding of a 100 percent rating for PTSD.  

Based on the foregoing, the veteran's rating for his PTSD is 
increased to 70 percent, but no higher, for the entire rating 
period.  38 C.F.R. § §4.7, 4.126, 4.130, Diagnostic Code 9411 
(2003).  This case does not present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).  The 
evidence does not show that the veteran has had frequent 
periods of hospitalization, or marked interference with 
employment due solely to his psychiatric condition.  There 
are no unusual manifestations regarding the veteran's 
disability.  


ORDER

A 70 percent rating for PTSD is appropriate for the entire 
rating period.  






_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



